The plaintiff in error was convicted of the crime of manslaughter under an indictment charging him with the offense of murder in the first degree.
A careful consideration of the record in the light of briefs filed and the argument of counsel fails to disclose reversible error.
It appears that no good purpose can be served by a discussion of the assignments of error, which are twenty in number. To point out why each assignment of error is not well taken would be only to repeat and reaffirm principles of law which have heretofore been clearly enunciated by the Court.
Therefore, the judgment should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
DAVIS, C. J., dissents.